         Case 1:18-cv-11117-PAE Document 26 Filed 10/28/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     October 28, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States ex rel. Brutus Trading, LLC v. Standard Chartered Bank, et al.,
               No. 18 Civ. 11117 (PAE)

Dear Judge Engelmayer:

        I write respectfully on behalf of the United States of America (the “Government”) in this
action filed by relator Brutus Trading, LLC, pursuant to the qui tam provisions of the False
Claims Act, 31 U.S.C. §§ 3729-3733, in response to the Court’s order of October 25, 2019 [ECF
No. 25]. The parties previously asked the Court [ECF No. 24] to consider unsealing the relator’s
original complaint in its first qui tam action, United States ex rel. Brutus Trading, LLC v.
Standard Chartered Bank, No. 12 Civ. 9160 (KBF). The Court indicated that it would unseal the
complaint, but inquired as to the date of the complaint and its ECF docket number. The
complaint was filed on December 17, 2012, and is likely the first or close-to-first docket entry in
that case, but the parties do not know the exact docket number associated with this pleading as
the public docket entries do not indicate which sealed document corresponds to each entry.

       We thank the Court for its consideration of this request.

                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                        By: ___s/Jean-David Barnea_________
                                            JEAN-DAVID BARNEA
                                            Assistant United States Attorney
                                            Telephone: (212) 637-2679
                                            Email: Jean-David.Barnea@usdoj.gov

cc:    Counsel for Relator
       Counsel for Defendants
       BY ECF
